UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1712


WILLIAM SCOTT DAVIS, Jr., a/k/a William Scott Davis, II and
a minor child JFD, as next best friend,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00062-RBS-DEM)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Scott Davis, Jr., appeals the district court’s

order dismissing of his Federal Tort Claims Act complaint for

failure   to    exhaust    his    administrative    remedies.         We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                    Davis

v. United States, No. 4:13-cv-00062-RBS-DEM (E.D. Va. May 21,

2013).    We deny Davis’ motion to appoint counsel.                We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the   materials   before   this    court    and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2